Affirmed as modified; Opinion Filed August 20, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00311-CR

                               COREY FREEMAN, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F16-75412-H

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Schenck
                                     Opinion by Justice Evans
       Appellant Corey Freeman appeals his conviction for murder. Appellant contends that his

trial counsel rendered ineffective assistance and that the evidence was insufficient to disprove that

he acted in self-defense. We modify the trial court’s judgment and affirm as modified.

                                         BACKGROUND

       On March 4, 2016, Davoyla Lewis was shot and killed outside a convenience store in

Dallas. Following appellant’s arrest, he spoke with Detective Andrea Isom from the Homicide

Unit of the Dallas Police about the events in question. According to the interview, appellant ran

into Lewis outside the convenience store and Lewis began asking appellant about his brother.

Appellant told Lewis that his brother was in Lew Sterrett (the Dallas County jail) and he could

“put some money on his books” if he really wanted to speak with him. Appellant told Detective
Isom that Lewis got angry and aggressive after this statement and began yelling, put his fists up,

and said he had a gun. Appellant stated that when Lewis came at him, he pulled out his gun, shot

it twice without looking, and took off running. Appellant also told Detective Isom that he did not

mean to shoot Lewis; he was only seeking to protect himself. Appellant told Detective Isom that

he got the gun because he had received threats against his life on Facebook, as well as threats

someone would “shoot up” his family’s home. Appellant stated that he had received the threats

because he spoke to the police about an unrelated incident. Appellant stated that he barely knew

Lewis but he was scared because he did not know if Lewis was somehow connected to the death

threats.

           The grand jury indicted appellant for murder and appellant plead not guilty. Misty Risper,

the cashier at the convenience store where Lewis was shot, testified at appellant’s trial that

appellant was in and out of the store on March 4, 2016. Risper was familiar with the store’s regular

customers and recognized both Lewis and appellant. Risper further testified that around lunchtime

she observed a pistol hanging out of appellant’s pocket and when she questioned appellant as to

why he had a pistol, he responded that “just in case I have to do me somebody.” She testified that

sometime later Lewis entered the store, made a purchase, and exited. After Lewis left, Risper

testified that she heard loud talking outside and someone say “we can fight” or “let’s box.” Risper

then heard a gunshot and, as she was pushing open the door, another gunshot. Risper testified that

she saw appellant fire the second shot, put his gun in his pocket, look down, and run from the

scene. Risper also testified that she did not see any gun other than the one that was in appellant’s

hand.

           Officer Richard Ruckstaetter, one of the police officers who responded to the crime scene,

testified that there was no evidence that Lewis ever had any sort of weapon. Jashawn Alex, cousin

of the victim, testified that he was outside of the convenience store when Lewis was shot. Alex

                                                  –2–
testified that Lewis was arguing with appellant outside the store and appellant pulled the gun and

shot Lewis twice. Alex further testified that Lewis did not do anything that he could see that would

have caused Lewis to be shot and that Lewis did not have a gun.

       Latasha McWilliams, appellant’s mother, testified that she received threats concerning her

son both before and after Lewis’s murder. McWilliams testified that appellant was involved in a

shooting about six days before the shooting on March 4, 2016. She further testified that people

were upset at appellant for the prior shooting which resulted in appellant being paranoid.

       The jury rejected appellant’s theory of self-defense and found appellant guilty of murder.

The case then proceeded to the punishment phase of the trial where appellant entered a plea of not

true to an enhancement paragraph which alleged a juvenile adjudication for the offense of burglary

of a habitation. The State then offered the testimony of several witnesses:

       (1)     Gary O’Pry: O’Pry is a senior sergeant investigator with the Dallas County District

               Attorney’s office. He confirmed that the fingerprints he collected from appellant

               matched the prints on prior convictions bearing appellant’s name. The prior

               convictions involved juvenile adjudications for the offenses of assault causing

               bodily injury, criminal trespass, and burglary of a habitation. He also testified about

               appellant’s two adult convictions for theft of a person.

       (2)     Rich Perkins: Perkins is an investigator with the Criminal District Attorney’s office

               who testified that he photographed appellant’s tattoos.

       (3)     B.K. Nelson: Nelson is a police detective for the Dallas police department. Nelson

               testified about his work with the gang unit and that his duties include documenting

               and identifying gang members. Detective Nelson testified that appellant admitted

               to being part of the street gang named BFL-304. He further testified that BFL-304

               had well over 150 members, wear the color red, and have committed “every crime

                                                –3–
      known to man” including murder, burglary, assault, criminal trespass and

      aggravated robbery. Detective Nelson testified that appellant had a “304” for BFL

      or “Best for Less” as well as a moneybag with dollar signs tattoo which indicates a

      particular subset of BFL.

(4)   Christopher Ambers: Ambers is a probation officer for Dallas County at Dallas

      Youth Village. Ambers testified that Dallas Youth Village is a level 3 sanctioned

      juvenile facility for kids who violated probation while at home. Ambers testified

      that appellant had been unsuccessfully discharged from the Dallas Youth Village

      because he received seventeen incident reports in less than a month at the facility.

(5)   Marvin Mitchell: Mitchell is a former probation officer with the Dallas County

      juvenile probation department. Mitchell testified that appellant was unsuccessfully

      discharged from Lyle B. Medlock, a level 5 secure facility, because he had eighty

      one incident reports in four months.

(6)   Jessica Soto: Soto is a crime scene analyst for the Dallas police department. Soto

      testified that she responded to a crime scene for a residential burglary at 3015 East

      Ledbetter and located fingerprints on the front door of the home and from a shoe

      box inside the home when she was processing the scene.

(7)   Peter Salicco: Salicco is a forensic fingerprint expert and certified latent print

      examiner with the Dallas police department. Salicco testified that he compared the

      prints recovered by Soto at the crime scene and the prints he took from appellant

      and concluded that they were a match.

(8)   Patricia Wright: Wright lives in an apartment on 3015 East Ledbetter and was the

      victim of the residential burglary. She testified that someone burglarized her home

      and took everything except the couch and her bed from her home including rugs,

                                      –4–
       televisions, towels, curtains, food from cabinets and a pair of shoes out of a shoe

       box.

(9)    Julia Waylan: Waylan is a crime scene analyst from with the Dallas police

       department who responded to a shots fired/aggravated robbery call on February 26,

       2016 at a convenience store in South Dallas.            Waylan testified that she

       photographed the scene and recovered fingerprints from the inside window of the

       driver’s front door of a car at the crime scene.

(10)   Peter Salicco: Salicco then testified that he performed the fingerprint analysis for

       the fingerprints recovered by Waylan from the aggravated robbery crime scene and

       matched them to appellant.

(11)   Major T. Berry: Berry is a detective with the Dallas police department who works

       in the robberies division. Berry testified that he investigated an aggravated robbery

       on February 26, 2016, at a convenience store in South Dallas. After watching a

       surveillance video, Berry testified that the victim, Christopher Cobb, walked out of

       the convenience store when the suspect spoke with him and followed him to his

       car. The suspect then shot Cobb a couple of times, reached into the car to grab

       something, and ran off. Berry testified that they could not identify the suspect from

       the video but that the suspect would have had an opportunity to touch his left hand

       to the inside driver’s door window.

(12)   Andrea Isom: Isom testified again and identified appellant’s voice on a recording

       from appellant’s telephone call from jail in which he states “[a]ll I really have to

       worry about is that robbery because I’m on camera.” In the call, someone then asks

       who did you rob and appellant replied “Little Chris.”




                                        –5–
       Appellant declined to testify at the punishment phase and did not call any witnesses on his

behalf. Following the testimony described above, the jury sentenced appellant to ninety-nine years

of imprisonment.

                                           ANALYSIS

       A.      Ineffective Assistance of Counsel

       In his first and third issues, appellant contends that he was rendered ineffective assistance

of counsel because his trial counsel failed to request (1) a jury instruction on sudden passion and

(2) a limiting instruction regarding gang affiliation at the punishment phase.

               1. Standard of review

       Texas courts apply the two-pronged Strickland test to determine whether counsel’s

representation was so inadequate as to violate a defendant’s Sixth Amendment right to counsel.

Strickland v. Washington, 466 U.S. 668, 687 (U.S. 1984); Hernandez v. State, 726 S.W.2d 53, 57

(Tex. Crim. App. 1986) (adopting the Strickland two-prong test for criminal cases in Texas.).

Under this two-part test, appellant must establish that: (1) counsel’s performance was deficient in

that his assistance fell below an objective standard of reasonableness; and (2) but for counsel’s

unprofessional errors, the result of the proceeding would have been different. Strickland, 466 U.S.

at 687. Unless appellant can prove both prongs, an appellate court must not find counsel’s

representation to be ineffective. Lopez v. State, 343 S.W.3d 137, 142 (Tex. Crim. App. 2011). In

order to satisfy the first prong, appellant bears the burden of proving by a preponderance of the

evidence that counsel was ineffective. Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App.

1999). Further, there is a strong presumption that counsel’s conduct fell within the wide range of

reasonable professional assistance. Strickland, 466 U.S. at 689. To prove the second prong,

appellant must show that there is a reasonable probability, or a probability sufficient to undermine




                                                –6–
confidence in the outcome, that the result of the proceeding would have been different. Lopez,
343 S.W.3d at 142.

               2. Analysis

       In his first and third issues, appellant contends that he was rendered ineffective assistance

of counsel because his trial counsel failed to request at the punishment phase both a jury instruction

on sudden passion (first issue), and a limiting instruction regarding gang affiliation (third issue).

Under the first prong of Strickland, the appellant must show that his attorney’s performance was

deficient in that it fell below an objective standard of reasonableness under prevailing professional

norms and according to the necessity of the case. Strickland, 466 U.S. at 687–88. With respect to

the first prong, the record on appeal must be sufficiently developed to overcome the strong

presumption of reasonable assistance. See Thompson, 9 S.W.3d at 813–14. Absent an opportunity

for trial counsel to explain his actions, we will not conclude his representation was deficient

“unless the challenged conduct was so outrageous that no competent attorney would have engaged

in it.” Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App. 2001). Texas procedure makes it

“‘virtually impossible’” for appellate counsel to present an adequate ineffective assistance claim

on direct review. See Trevino v. Thaler, 569 U.S. 413, 423 (2013) (quoting Robinson v. State, 16
S.W.3d 808, 810–11 (Tex. Crim. App. 2000)). This is because the inherent nature of most

ineffective assistance claims means that the trial court record “will often fail to ‘contai[n] the

information necessary to substantiate’ the claim.” Id. at 423 (quoting Ex parte Torres, 943 S.W.2d
469, 475 (Tex. Crim. App. 1997)). As a result, the better procedural mechanism for pursuing a

claim of ineffective assistance is almost always through writ of habeas corpus proceedings.

Freeman v. State, 125 S.W.3d 505, 511 (Tex. Crim. App. 2003).

       Here, appellant’s motion for new trial was limited to the following two sentences: “Now

comes the Defendant in the above cause and by his Attorney, and moves the Court to grant him a

                                                 –7–
New Trial herein for the good and sufficient reason that the verdict is contrary to the law and the

evidence. Wherfore [sic], Defendant prays the Court grant a new trial herein.” There is no

indication that a hearing was held on the motion, thus appellant did not call his previous trial

counsel to testify at the motion for new trial on either of the two ineffective assistance matters he

complains about on appeal. As to each, the record is inadequate to conclude that there was no

possible reasonable trial strategy for trial counsel’s conduct. See Andrews v. State, 159 S.W.3d
98, 103 (Tex. Crim. App. 2005).

       Further, even if we did hold that trial counsel’s assistance fell below an objective standard

of reasonableness, appellant would still need to satisfy the second prong of Strickland. Under that

prong, the applicant must demonstrate that he was prejudiced by his attorney’s performance or that

there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. Strickland, 466 U.S. at 694. Thus, to demonstrate harm in

this case, appellant must show that had the trial court included an instruction on sudden passion

and/or a limiting instruction on gang affiliation, that the jury would have imposed a lesser sentence.

       In regard to the sudden passion argument, the jury heard evidence that (1) appellant was

seen carrying a gun prior to the shooting and stated that he carried the gun “just in case I have to

do me somebody”; (2) there was arguing outside the convenience store to the effect of “we can

fight” or “let’s box”; (3) two witnesses saw appellant shoot Lewis; (4) both witnesses did not see

Lewis in possession of any gun or weapon; (4) one witness did not see Lewis do anything that

would have caused him to be shot; and the (5) the police did not locate any evidence that Lewis

had a weapon. Also, during the punishment portion of the trial, the jury was presented with

evidence of appellant’s multiple juvenile adjudications as well as his two adult convictions. In

addition, following the punishment phase, the jury found the enhancement paragraph true. As

such, appellant would have been subject to the same punishment range—five to ninety-nine

                                                 –8–
years—whether or not the jury found that sudden passion applied. 1 Moreover, by rejecting

appellant’s self-defense issue raised during guilt/innocence, the jury indicated that it did not

believe appellant’s claim that he shot Lewis out of fear for his life. See Wooten v. State, 400
S.W.3d 601, 609 (Tex. Crim. App. 2013). As the Court of Criminal Appeals in Wooten noted,

“[i]t is highly unlikely that a jury that had rejected the appellant’s claim that he reasonably believed

that deadly force was immediately necessary to defend himself would nevertheless find in his favor

on the issue of sudden passion.” Id. Given the jury’s previous rejection of self-defense and the

evidence the jury had before it, appellant’s suggestion that, if the jury had received the sudden

passion instruction, it could have decided that Lewis provoked appellant in a manner that would

commonly produce a degree of anger, rage, resentment, or terror in a person of ordinary temper

sufficient to render him incapable of cool reflection is nothing more than speculative. See Beltran

v. State, 472 S.W.3d 283, 294 (Tex. Crim. App. 2015) (“To justify a jury instruction on the issue

of sudden passion at the punishment phase, the record must at least minimally support an inference:

(1) that the defendant in fact acted under the immediate influence of a passion such as terror, anger,

rage, or resentment; (2) that his sudden passion was in fact induced by some provocation by the

deceased or another acting with him, which provocation would commonly produce such a passion

in a person of ordinary temper; (3) that he committed the murder before regaining his capacity for

cool reflection; and (4) that a causal connection existed ‘between the provocation, passion, and

homicide.’”). We conclude that appellant has not established a reasonable probability that but for

his counsel’s failure to request a sudden passion instruction that the jury would have imposed a

less harsh sentence as required by Strickland. Accordingly, we overrule appellant’s first issue.


     1
       The punishment range for a first degree felony is imprisonment “for life or for any term of not more than 99
years or less than 5 years.” See TEX. PENAL CODE §12.32(a) (West 2011). If a defendant proves that he caused death
under the influence of sudden passion at the punishment phase, then the offense is a felony of the second degree. Id.
at 19.02(d) (West 2011). However, if it is shown on the trial of a felony of the second degree that the defendant has
previously been convicted of a felony, then on conviction the defendant shall be punished for a felony of the first
degree. Id.at §12.42(b) (West Supp. 2017).
                                                        –9–
        In regard to the gang affiliation argument (third issue), appellant argues that trial counsel

failed to request the limiting instruction as set forth in Beasley v. State, 902 S.W.2d 452 (Tex.

Crim. App. 1995). Appellant argues that the State called a “so called ‘gang expert’ named

Detective B.K. Nelson” and that a large amount of time was spent during the punishment phase

with Detective Nelson’s testimony. Detective Nelson testified that he had been with the Dallas

police department for twenty-four years, a detective for twelve years, and he is currently assigned

to the gang unit in which he both documents and identifies gang members for the Dallas police

department and the U.S. Marshall’s task force. Nelson testified that BFL-304 had well over 150

members, wear the color red, and have committed “every crime known to man” including murder,

burglary, assault, criminal trespass and aggravated robbery. Appellant notes that Nelson did not

link any of appellant’s activities to the gang’s activities but “this list happened to be the exact same

crimes the State was seeking to prove beyond a reasonable doubt at punishment.” Appellant

further argues that “[w]ithout the Beasley instruction the jury was permitted to consider

Appellant’s gang affiliation and the types of crimes they routinely commit as evidence of his

committing the prior offense at issue.” Here, however, Nelson was only one of the eleven

witnesses called by the State at the punishment phase. As summarized above, the State called

numerous other witnesses who provided evidence of appellant’s past convictions. We conclude

that appellant has not established a reasonable probability that but for his counsel’s failure to

request a limiting instruction on gang affiliation that the jury would have imposed a less harsh

sentence as required by Strickland. Accordingly, we overrule appellant’s third issue.

        B.      Self-defense

        In his second issue, appellant argues that the evidence was legally insufficient for a jury to

have found that he did not act in self-defense. We disagree.




                                                 –10–
               1. Standard of review

       When examining the legal sufficiency of the evidence, we consider all evidence in the light

most favorable to the verdict and whether a rational jury could have found each element of the

offense beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979); Brooks v.

State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010) (plurality op.). In self-defense cases, a court

must determine whether, after reviewing all the evidence in the light most favorable to the

prosecution, any rational trier of fact would have found the essential elements of murder beyond a

reasonable doubt and also would have found against appellant on the self-defense issue beyond a

reasonable doubt. See Saxton v. State, 804 S.W.2d 910, 914 (Tex. Crim. App. 1991). The jury is

the sole judge of the credibility of witnesses and the weight to be given to their testimonies, and

the reviewing court must not usurp this role by substituting its own judgment for that of the jury.

See Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012). The duty of the reviewing

court is to ensure the evidence the State presented supports the jury's verdict and the State has

presented a legally sufficient case of the offense charged. Id.

               2. Applicable law

        A person commits murder if he intentionally or knowingly causes the death of an

individual or if he intends to cause serious bodily injury and commits an act clearly dangerous to

human life that causes the death of an individual. See TEX. PENAL CODE §19.02(b)(1)-(2). A

person is justified in using force against another when and to the degree the actor reasonably

believes the force is immediately necessary to protect the actor against the other’s use or attempted

use of unlawful force. Id. § 9.31(a) (West 2011). A person is justified in using deadly force against

another (1) if he would be justified in using force against another under section 9.31 and (2) when

and to the degree he reasonably believes the deadly force is immediately necessary to protect




                                               –11–
himself against the other’s use or attempted use of unlawful deadly force. Id. § 9.32(a) (West

2011).

         The defendant has the initial burden of producing evidence to raise self-defense, and the

State then has the final burden of persuasion to disprove it. See Saxton, 804 S.W.2d at 914. The

burden of persuasion does not require the production of evidence, only that the State prove its case

beyond a reasonable doubt. Id. When a fact finder determines the defendant is guilty, there is an

implicit finding against the defensive theory. Zuliani v. State, 97 S.W.3d 589, 594 (Tex. Crim.

App. 2003).

                3. Additional facts

         During the trial, Detective Isom from the Homicide Unit of the Dallas Police Department

testified about her investigation of this case. When asked about the claim of self-defense made by

appellant, the following testimony took place:

         [State’s Atty.]: In your opinion, why was this not a self-defense case?

         [Isom]: There’s no clearcut answer as to why Mr. Freeman felt that his life was in
         danger through the interview that I had with him. Multiple times I asked why he
         thought his life was in danger. There was a very large difference in weight, as well
         as size. I also mentioned the lack of weapons to his knowledge that were present.

         So at that point, I don’t see where a self-defense claim can be made unless I have
         witnesses or something else that can support that fact. That’s why I was asking him
         for information about people at the scene, was there any names he could recall.
         However, I was never given any more information to work with at that point.

         [State’s Atty.]: And, again, we saw on the video, Mr. Freeman indicates that Mr.
         Lewis, the one who had been shot, had his hands up; is that right?

         [Isom]: Yes.

         [State’s Atty.]: Okay. Never indicated there was a weapon in right hand or left
         hand?

         [Isom]: He said, I don’t know.

         [State’s Atty.]: And he wasn’t even hit by Mr. Lewis, according to interview [sic],
         right?
                                                 –12–
           [Isom]: Correct.

           [State’s Atty.]: There was no physical altercation whatsoever.

           [Isom]: Correct.2

Detective Isom also testified that in her interview appellant stated Lewis was being aggressive and

that appellant saw Lewis’s hand being lifted and he reacted as a reflex. Detective Isom also

testified that appellant stated that he was in fear of his life.

                    4. Analysis

           Appellant argues that the evidence demonstrated that he was legally justified in using

deadly force against Lewis. Relying on his version of the events, appellant asserts that Lewis got

angry and aggressive at him, began yelling, put his fists up, and said he had a gun. Appellant also

stated that when Lewis came at him, he pulled out his gun, and shot it to protect himself. Appellant

stated that he barely knew Lewis but he was scared because he did not know if Lewis was somehow

connected to the death threats. In his brief, appellant argues that Lewis was acting “abnormally

aggressively” and this conduct combined with the fear that Lewis could be acting with those who

were threatening appellant’s life “caused him to react out of fear.”

           Reacting out of fear, however, is not the same as believing deadly force is immediately

necessary to protect yourself against the other’s use or attempted use of unlawful deadly force.

The State presented evidence to the jury that (1) appellant was seen carrying a gun prior to the

shooting and stated that he carried the gun “just in case I have to do me somebody”; (2) there was

arguing outside the convenience store to the effect of “we can fight” or “let’s box”; (3) two

witnesses saw appellant shoot Lewis; (4) both witnesses did not see Lewis in possession of any

gun or weapon; (4) one witness did not see Lewis do anything that would have caused him to be



    2
        The jury watched appellant’s interview with Detective Isom during the trial.
                                                         –13–
shot; and the (5) the police did not find any evidence that Lewis had a weapon. In addition, as

stated above, Detective Isom testified that she did not believe appellant’s self-defense argument

because (1) there was no “clearcut answer as to why Mr. Freeman felt that his life was in danger;”

(2) there was a very large difference in weight and size between appellant and Lewis;3 (3) no

weapons were recovered around Lewis; (4) Lewis had his hands up before he was shot; (5) and

there was no physical altercation between Lewis and appellant.

        The jury was the sole judge of witness credibility and the weight to be given to the

witnesses’ testimony. The jury was free to accept or reject the defensive evidence. Considering

all of the evidence in the light most favorable to the verdict, we conclude a rational jury could have

found appellant guilty of all of the elements of the offense beyond a reasonable double and rejected

his self-defense claim. We overrule appellant’s second issue.

        C.       Modification of Judgment

        In the State’s sole cross-point, it requested modification of the judgment to reflect

appellant’s plea of not true to the enhancement paragraph alleged by the State. At trial, the court

noted that the State had filed a notice of enhancement alleging that he had a prior adjudication for

burglary of a habitation. When asked by the trial court how he plead to the enhancement

paragraph, appellant answered not true. The final judgment, however, listed the plea to the

enhancement paragraph as “true.” This Court has the power to modify incorrect judgments when

the necessary date and information is available to do so. See Tex. R. App. P. 43.2(b); Abron v.

State, 997 S.W.2d 281, 282 (Tex. App.—Dallas 1998, pet. ref’d). Accordingly, we sustain the

State’s cross-point and modify the trial court’s judgment to change the plea to the enhancement

paragraph to “not true.”


    3
      Detective Isom testified that appellant was approximately 6’1’’ and 200 pounds. Candace Schoppe, a forensic
pathologist at the Dallas County medical examiner’s office, testified that Lewis was approximately 5’6” and 146
pounds.
                                                     –14–
                                       CONCLUSION

       On the record of this case, we modify the trial court’s judgment and affirm as modified.



                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
170311F.U05




                                             –15–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 COREY FREEMAN, Appellant                           On Appeal from the Criminal District Court
                                                    No. 1, Dallas County, Texas
 No. 05-17-00311-CR         V.                      Trial Court Cause No. F16-75412-H.
                                                    Opinion delivered by Justice Evans.
 THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Schenck
                                                    participating.

      Based on the Court’s opinion of this date, we MODIFY that portion of the trial court’s
judgment that states “Plea to 1st Enhancement Paragraph: TRUE” to read “Plea to 1st
Enhancement Paragraph: NOT TRUE.” As modified, the trial court’s judgment is AFFIRMED.


Judgment entered this 20th day of August, 2018.




                                             –16–